Citation Nr: 1510073	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  13-13 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a disability manifested by daytime hypersomnia and fatigue.

4.  Entitlement to service connection for aortoiliac disease, claimed as collapsed veins and subsequent surgery secondary to seizure medications.

5.  Entitlement to service connection for male pattern alopecia.

6.  Entitlement to service connection for erectile dysfunction.

7.  Entitlement to service connection for other, unspecified, residuals to seizure medications. 


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to May 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The January 2010 rating decision denied service connection for PTSD, early hair loss, headaches, erectile dysfunction, epilepsy, residuals of a traumatic brain injury, tooth loss secondary to medication for seizures, collapsed veins and subsequent surgery, a back disability, sleep problems, residuals to medications, and memory loss.  Then, in March 2013, a Decision Review Officer granted service connection for epilepsy, traumatic brain injury, migraine headaches, and loss of teeth.

In September 2014, the Veteran appeared and testified at a hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript is of record.

During the September 2014 Board hearing, the undersigned instructed the RO to hold the record open for 30 days to provide the Veteran the opportunity to submit additional medical evidence.  Nevertheless, in a September 2014 statement, the Veteran's representative requested that the claims file be forwarded to the Board since no further information was available.

Both the paper claims file and paperless claims file in VA's electronic records management systems have been reviewed.

The issues of service connection for an acquired psychiatric disability, service connection for a back disability, service connection for aortoiliac disease, and service connection for other, unspecified, residuals to seizure medications are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The weight of the evidence shows that the Veteran has a current disability manifested by daytime hypersomnia and fatigue, which is related to the medications taken for his service-connected epilepsy.

2. The weight of the evidence is against a finding that the Veteran's male pattern alopecia is due to medications taken for his service-connected epilepsy or is otherwise related to service.

3.  The weight of the evidence shows that the Veteran's erectile dysfunction is related to the medications taken for his service-connected epilepsy.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a disability manifested by daytime hypersomnia and fatigue have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2014).

2.  The criteria for service connection for male pattern alopecia have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2014).

3.  The criteria for service connection for erectile dysfunction have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veteran was provided full notice with regard to his service connection claims in June and July 2009, prior to the initial adjudication of the claims on appeal.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a).  Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.  

Additionally, the September 2014 Board hearing focused on the elements necessary to substantiate the claims on appeal.  The undersigned asked questions designed to elicit pertinent evidence to substantiate the claims.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (discussing the requirements of 38 C.F.R. 3.103(c)(2)).  No prejudice has been alleged due to any possible notice defects.  The Veteran has had ample opportunity to participate in the adjudication by submitting pertinent evidence and making pertinent arguments.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  VA has also substantially complied with the duties set forth in 38 C.F.R. 3.103(c)(2).

VA provided a VA examination in August 2012 to determine the etiology of the Veteran's traumatic brain injury, epilepsy and residuals, and PTSD.  The examiner provided a medical opinion regarding the etiology of the male pattern alopecia, with consideration of all pertinent evidence.  He reviewed the claims file and took into account the Veteran's service records and his treatment records after service.  We find the examiner's opinion to be adequate and there is no argument to the contrary.

VA has satisfied its duties to inform and assist with respect to this claim.  There is no additional notice or assistance that would be reasonably likely to aid in substantiating the claim, and there will be no prejudice by a decision.

II.  Analysis

Service connection will be granted for a disability, even if it was first diagnosed after service, where the evidence shows that the current disability was incurred in or aggravated by incident, disease, or injury in service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303; see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding any material issue, or the evidence is in relative equipoise, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Hypersomnia and Fatigue

The Veteran is claiming service connection for a disability manifested by daytime hypersomnia and fatigue, which he believes is related to the medications taken for his service-connected traumatic brain injury and epilepsy.  At his September 2014 Board hearing, the Veteran testified that he sleeps a lot during the day; his spouse testified that he can take up to three naps per day, with 10 hours of sleep at night. In a letter dated August 2013 (received in September 2014), the Veteran's longtime neurologist opined that his patient's daytime sleepiness and fatigue was more likely than not related to his anticonvulsant therapies.  

Based on the foregoing, the Board finds that service connection for a disability manifested by daytime hypersomnia and fatigue is warranted on a secondary basis.  The criteria for service connection have been met.  38 C.F.R. §§ 3.303, 3.310.

Male Pattern Alopecia 

The August 2012 VA examination shows a diagnosis of moderate male pattern alopecia, which the Veteran contends is secondary to medications for his service-connected epilepsy.  In that regard, the August 2012 VA examiner opined that although hair loss may result from some of the seizure medications with which the Veteran has been treated, there is insufficient evidence to support that he has had premature hair loss (i.e., earlier/more severe hair loss than he would have experienced otherwise) as a result of his seizure medications.  Similarly, in a September 2014 letter, the Veteran's VA neurologist stated that many anti-seizure medications may be associated with hair loss, but ultimately indicated that he was unable to comment on the Veteran's claimed male pattern alopecia.  Furthermore, the Veteran is not competent to establish a connection between his alopecia and his seizure medications.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Such question of causality is a complex medical issue, requiring medical expertise, as opposed to an immediately observable relationship of cause and effect.  As there is no evidence that the Veteran's alopecia is connected to his seizure medications, service connection on a secondary basis is not warranted.  

Additionally, direct service connection is not warranted on a direct basis as there is no evidence that alopecia was diagnosed in service or that it is directly related to an injury, event, or disease in service.  

In sum, the weight of the evidence is against service connection for male pattern alopecia, and the claim must be denied.  38 C.F.R. §§ 3.303, 3.310.

Erectile Dysfunction

The Veteran claims service connection for erectile dysfunction, as secondary to the medications that he takes for his service-connected epilepsy.  Although the record does not show a formal diagnosis of erectile dysfunction, the Board notes that three providers have opined on the etiology of the disorder and, in doing so, have not refuted the Veteran's claim that he has erectile dysfunction.  Additionally, at the September 2014 Board hearing the Veteran and his spouse provided credible testimony to support the contention that he has had a longstanding history of erectile dysfunction.  As such, the Board concedes the element of a current disability.

The August 2012 VA examiner found that that there was insufficient evidence to support the claim that the Veteran's erectile dysfunction is due to his epilepsy or side effects of his medication.  The examiner concluded that it is less than likely that the erectile dysfunction is due to the seizure medications and more likely that is has a vascular etiology, given the Veteran's history of aortoiliac disease.  Nevertheless, in an August 2013 letter (received in September 2014), the Veteran's neurologist from 1994 up to that time opined that the erectile dysfunction was related to the seizure medications.  Additionally, in a September 2014 letter, the Veteran's current VA neurologist opined that the erectile dysfunction is more likely than not related to the seizure medications.  This provider stated that while erectile dysfunction may have a variety of etiologies, including vascular and mood-related amongst others, another potential known contributing factor is antiepileptic medications, particularly enzyme-inducing antiepileptic medications.  

In view of the above, the Board finds that the evidence is in relative equipoise as to whether the Veteran's erectile dysfunction is related to the medications for his service-connected epilepsy.  Therefore, the benefit of the doubt rule applies, and all doubt is resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).  The criteria for secondary service connection have been met.  38 C.F.R. §§ 3.303, 3.310.


ORDER

Service connection for a disability manifested by daytime hypersomnia and fatigue is granted.

Service connection for male pattern alopecia is denied.

Service connection for erectile dysfunction is granted.


REMAND

With regard to service connection for an acquired psychiatric disorder, the August 2012 VA examination found that the Veteran did not meet the criteria for PTSD or any other mental health disorder under the DSM-IV diagnostic criteria.  Nevertheless, an August 2014 VA note from a mental health diagnostic study shows a diagnosis of mild depression.  The note also shows that the Veteran reported symptoms such as: loss of interest in activities that he used to enjoy; feeling distant or cut off from other people; feeling irritable or having angry outbursts; and loss of appetite.  During the September 2014 Board hearing, the Veteran's spouse testified to her husband's irritability.  Since there is no medical opinion as to whether the Veteran's current mental health disorder is related to service, a remand is in order.

With regard to the claim of service connection for a back disability, the Veteran contends that he injured his back during the April 1977 personal assault, wherein four people attacked and kicked him; he testified to this at his September 2014 Board hearing.  Service treatment records show that the Veteran was assaulted and suffered head trauma in April 1977.  Although these records do not appear to show a back injury, the Board finds that the attack was of such severity such as to raise the possibility that the Veteran's back might have been injured during the attack.  The Board also notes that the Veteran has received private treatment for his back since at least 1990.  See private treatment records from King Road Chiropractic.  Additionally, in his September 2014 Board hearing, the Veteran testified that he was currently receiving private treatment for his back from Dr. Skelton.  As stated above, the Veteran was given the opportunity to provide copies of the current treatment records, but his representative stated that no additional information was available.  In light of the above, the Board finds that a VA examination should be provided regarding the nature and etiology of the Veteran's current back disability.  The AOJ should also attempt to obtain any outstanding treatment records identified by the Veteran.

The Veteran is also claiming service connection for collapsed veins of his legs, as related to the 1977 personal assault or his epilepsy medication.  See August 2012 VA examination; September 2014 Board hearing transcript.  Private treatment records dated June 2005 from Meridian Park Hospital show an occlusion of the distal aorta and common iliac arteries and that aorto-bifemoral bypass graft surgery was performed.  According to the Veteran, he was told by his surgeon that his vascular disorder was likely the result of a remote blunt force trauma.  See June 2009 statement; August 2012 VA examination.

The August 2012 VA examiner characterized the Veteran's claimed vascular disability as aortoiliac disease with an unclear etiology and stated that such disorder is typically due to atherosclerotic disease.  He ultimately opined that it is implausible and much less likely that any vascular disease would be due to his seizure medications.  The Board finds that this opinion did not address the theory that the Veteran's vascular disability might have been caused by the April 1977 personal assault or its medical aftermath.  Thus, another opinion should be obtained.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007); cf. Hensley v. Brown, 5 Vet. App. 155 (1993).  

With regard to other unspecified residuals of seizure medications, at the September 2014 Board hearing, the Veteran testified that he was of slim build prior to taking the medications and gained at least 30 to 40 pounds in two years after starting the medications.  Additionally, his spouse testified that the Veteran currently has a loss of appetite.  She attributed this to the stronger doses of medications that the Veteran has been taking in more recent times.  The August 2012 VA examination does not appear to address those specific symptoms.  As such, the AOJ must obtain a medical opinion as to their nature and etiology.




Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding private treatment records, to include records for back treatment from Dr. Skelton, identified by the Veteran during the September 2014 hearing.  All requests and responses for the records must be documented.  If any identified records cannot be obtained, notify the Veteran of the missing records, the efforts taken and any further efforts that will be made by VA to obtain such evidence, and allow him an opportunity to provide the missing records.

2.  Thereafter, forward the claims file, including a copy of this remand, to the examiners who conducted the August 2012 VA examinations, or other examiners if those individuals are unavailable, to provide an addendum opinion.  (A full VA examination should not be scheduled unless it is deemed necessary by the examiner or otherwise required by the evidence.)  Review of the claims file should be noted in the examiner's report.

The examiner(s) should respond to the following:

(a) Identify all current psychiatric disabilities.  Is any currently diagnosed psychiatric disability at least as likely as not (probability of 50 percent or more) related to an injury or event in service?  

The examiner should consider all pertinent lay and medical evidence, including VA treatment records from August 2014 that show a finding of mild depression.  The examiner must provide reasons for any opinions offered.

The examiner must consider the Veteran's reports as to his history and symptomatology.  If the examiner chooses to reject the Veteran's reports, the examiner must provide a reason for doing so.  The Veteran's statements may not be rejected due solely to an absence of contemporaneous or corroborating medical evidence, although this may be considered together with the other evidence of record. 

If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary to render an opinion.  If the examiner believes that another in-person examination is required, then one should be arranged.

(b)  Is any currently diagnosed vascular disability, to include aortoiliac disease, at least as likely as not (probability of 50 percent or more) related to an injury or event in service, to include the April 1977 personal assault or its aftermath?  

The examiner should consider all pertinent lay and medical evidence, including the Veteran's statement that, in his surgeon's opinion, the aortoiliac disease was likely due to a blunt force trauma.  The examiner must provide reasons for any opinions offered.

The examiner must consider the Veteran's reports as to his history and symptomatology.  If the examiner chooses to reject the Veteran's reports, the examiner must provide a reason for doing so.  The Veteran's statements may not be rejected due solely to an absence of contemporaneous or corroborating medical evidence, although this may be considered together with the other evidence of record. 

If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary to render an opinion.  If the examiner believes that another in-person examination is required, then one should be arranged.

(c)  Is it at least as likely as not (probability of 50 percent or more) that the Veteran's claimed weight gain after starting his seizure medications or his current loss of appetite is proximately due to his service-connected epilepsy, to include as residuals to seizure medications?  

The examiner should consider all pertinent lay and medical evidence, including the testimony of the Veteran and his spouse during the September 2014 Board hearing.  The examiner must provide reasons for any opinions offered.

The examiner must consider the Veteran's reports as to his history and symptomatology.  If the examiner chooses to reject the Veteran's reports, the examiner must provide a reason for doing so.  The Veteran's statements may not be rejected due solely to an absence of contemporaneous or corroborating medical evidence, although this may be considered together with the other evidence of record. 

If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary to render an opinion.  If the examiner believes that another in-person examination is required, then one should be arranged.

3.  Additionally, schedule the Veteran for a VA examination to determine the etiology of any current back disability.  Review of the claims file should be noted in the examiner's report. 

The examiner should respond to the following:

Is it at least as likely as not that a current back disability was incurred in active service?  The examiner must consider the Veteran's contention that he injured his back during the April 1977 personal assault, as stated in the September 2014 Board hearing.

A complete rationale must be provided for any opinion offered.  All lay and medical evidence should be considered.  If the examiner cannot provide an opinion without resort to speculation, he/she should explain why that is the case and what, if any, additional evidence is necessary for an opinion.

4.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.


						(CONTINUED ON NEXT PAGE)




The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


